DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/19/2021.
Claims 1, 3, 6, 8, 10, 13, 15 and 17 are presented for examination. 
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims need further recites reduce signaling overhead by configuring and updating a paging area based on a UE (see: specification ¶[0006]). Second, further include a RRC connection release message including paging area related information (see Specification: ¶[0009-0010]). Third, further include the application of selective ciphering and how the high data transmission rate is decoded can be reduced and system load can be reduce (see specification: ¶[0015].  The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2015/0043492 A1) in view of Xu et al. (US 2015/0358866 A1).
Regarding claim 1, Baek teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station involved in a dual connectivity of the terminal, a first message via a first signaling radio bearer (SRB) established between the terminal and the LTE base station, the first message including configuration information a second SRB (receiving SeNB add message from MeNB 100 at step S1206 to involve dual connectivity, where the SeNB add message include the SeNB information see Baek: ¶0213-0215]; Fig.12A) ; 
establishing the second SRB based on the configuration information of the second SRB included in the first message, the second SRB being established between the terminal and a new radio (NR) base station involved in the dual connectivity of the terminal (Thereafter, the UE 300 performs uplink synchronization with the new SeNB 210 (an uplink synchronization step) at step S1208 see Baek: Fig.12A; ¶[0216]); 

identifying whether a radio resource control (RRC) reconfiguration message is received from the NR base station via the established second SRB, the RRC reconfiguration message including configuration information associated with a physical layer associated with the NR base station (If the SeNB 200 accepts the SeNB reconfiguration request of the MeNB 100 or determines to reconfigure an SeNB, the SeNB 200 changes the configuration of the radio resources (a radio resource configuration) and sends an RRC connection reconfiguration message for reconfiguring an SeNB to the UE 300 see Baek: ¶[0233-0234]); and 
transmitting, to the NR base station via the established second SRB, an RRC reconfiguration complete message as a response to the RRC reconfiguration message in case that the RRC reconfiguration message is received from the NR base station via the established second SRB (UE300 transmitting RRC connection reconfiguration complete message to SeNB 200 in respond to the RRC reconfiguration message is received the SeNB 200 at step S1403 see Baek: ¶[0233-0234]; Fig.14).
Baek does not explicitly teaches a long term evolution (LTE) base station. 
However, Xu teaches the long term evolution (LTE) base station and New Radio (NR) base station (LTE system see Xu: ¶[0064]; Fig.1) in order to efficiently support a dual connectivity operation in a heterogeneous network (see Xu: ¶[0004]).

Regarding claim 3, the modified Baek taught the method of claim 1 as described hereinabove. Baek further teaches wherein the RRC reconfiguration message further includes information associated with measurement of the NR base station (RRC connection reconfiguration message include Scell Modlist at step S1403 see Baek: Fig.14 step S1403; ¶[0234]).
Regarding claim 6, Baek teaches a method performed by a new radio (NR) base station in a wireless communication system, the method comprising: 
receiving, from a base station involved in a dual connectivity of a terminal, a first message for adding the NR base station for the dual connectivity of the terminal (SeNB receiving SeNB setup message involved dual connectivity with the UE, SeNB setup message add the SeNB 210 at step S1204 see Baek: Fig.12A; ¶[0212]) 
generating configuration information a first signaling radio bearer (SRB) (admission control of SeNB at step S1204; ¶[0212-0213]); 
transmitting, to the LTE base station, a second message as a response to the first message, the second message including the configuration information of the first SRB (generate the SeNB setup ACK message include the SeNB in response to SeNB setup to include to add SeNB at step S1204; ¶[0212-0213]); 
establishing the first SRB between the NR base station and the terminal (synchronization between SeNB 210 and UE300 at step S1208 see Fig.12A; ¶0216]); 

receiving, from the terminal via the established first SRB, an RRC reconfiguration complete message as a response to the RRC reconfiguration message (UE300 transmitting RRC connection reconfiguration complete message to SeNB 200 in respond to the RRC reconfiguration message is received the SeNB 200 at step S1403 see Baek: ¶[0233-0234]; Fig.14).
Regarding claim 8, claim 8 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 8 recites a terminal in a wireless communication system that perform same functionalities as claim 1 as described hereinabove.
Regarding claim 10, claim 10 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 13, claim 13 is rejected for the same reason as claim 6 as set forth hereinabove. Claim 13 recites a NR base station (SeNB 200 or 210) in a wireless communication system that perform same functionalities as claim 6 as described hereinabove.
Regarding claim 15, claim 15 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 3 as set forth hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GUANG W. LI
Primary Examiner
Art Unit 2478


January 14, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478